Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every limitation in a single reference or an appropriate combination of multiple references. In particular, the extruded material having the thick portion having a thickness larger than the other portion is formed near the welded part in the outer flange within an aluminum alloy door beam was not turned up in a search of the prior art. 
A search of the prior art turned up relevant art. This art includes U.S. Patent Number 6,408,591 (Yamashita); U.S. Patent Number 10,562,087 (Morita); and U.S. Patent Number 10,814,368 (Tsuyoshi).
Yamashita is directed to a door beam to obtain a maximal load and an energy absorption required with no need of increase in weight without occurrence of rupture thereof and to have deformation of a cross-section effected in a stable manner even when a length of the door beam is shortened. (Abstract) This reference does not set forth the thick portion that is larger than the outer flange as set forth within the instant claims. 
Morita is directed to an aluminum alloy extrusion extended in a longitudinal direction and having a pair of webs and a pair of flanges to be positioned on an inside and an outside in a vehicle width direction. (Abstract) This reference sets forth the basic structure as set forth within the instant claims, however it does not set forth the thick portion having a thickness larger than the other portion is formed near the welded part in the outer flange within an aluminum alloy door beam as set forth within the instant claims. 
Tsuyoshi is directed to an aluminum alloy extrusion extended in a longitudinal direction and having a pair of webs and a pair of flanges to be positioned on an inside and an outside in a vehicle width direction. (Abstract) This reference sets forth the basic structure as set forth within the instant claims, however it does not set forth the thick portion having a thickness larger than the other portion is formed near the welded part in the outer flange within an aluminum alloy door beam as set forth within the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis

Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784